Citation Nr: 0014977	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-10 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently assigned a 20 percent evaluation for instability 
and a separate 10 percent rating for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  

This matter arises from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran presently contends, in substance, that because he 
has been shown to have a torn anterior cruciate ligament in 
his left knee, his service-connected left knee disability 
should be rated as being totally ankylosed.  A review of the 
record discloses that service connection for a left knee 
disorder was granted by an April 1973 rating decision, and a 
10 percent evaluation was assigned, effective from February 
3, 1972.  By a March 1987 rating decision, an increased 20 
percent evaluation was assigned, effective from August 1, 
1986, following surgery.  At that time, the veteran was noted 
to have sustained an additional injury to his left knee 
secondary to instability caused by his initial service-
connected disability.  

In November 1996, the veteran filed a claim for an evaluation 
in excess of 20 percent for his left knee disability, because 
as noted, he maintained that due to a torn anterior cruciate 
ligament in that knee, his symptomatology was consistent with 
complete ankylosis.  In support of that claim, he submitted 
duplicate medical treatment records dating from May 1986 
through October 1987, reflecting prior treatment for his left 
knee.  The veteran's claim was denied by a January 1997 
rating decision, and this appeal followed.  

The veteran had undergone a VA rating examination in December 
1996, which showed that he actually had 0 degrees of 
extension and 60 degrees of flexion in the left knee.  He 
complained of a past history of pain and swelling, but none 
were objectively found on examination.  However, the veteran 
was also found to have minimal degenerative changes in the 
left knee on X-ray examination.  

Additional statements were received from Raymond J. Boniface, 
M.D., and from Paul Stroney, P.T., the veteran's former 
physical therapist.  Dr. Boniface indicated, by a letter of 
January 1998, that a Townsend custom left knee brace was 
prescribed for the veteran's left knee in November 1988.  In 
addition, by a letter of February 1998, Mr. Stroney stated 
that while the veteran was a patient at the Great Lakes 
Regional Rehabilitation Center, he required daily use of a 
left knee brace.  Following treatment, Mr. Stroney indicated 
that the veteran continued to require the use of a left knee 
brace in order to provide appropriate weight-bearing 
stability during gait and transitional movements.  

The veteran underwent an additional VA rating examination in 
May 1999 in which he was found to have a greater than normal 
range of motion in his left knee, from 110 degrees of flexion 
to 0 degrees of extension.  However, he was also noted to 
have increasing pain, stiffness, and weakness in his knee in 
addition to swelling, "give-way," and fatigability.  The 
veteran was noted to experience pain throughout his full 
range of motion.  Further, the veteran was noted to use a 
cane and knee brace.  The veteran was also found to have 
degenerative changes in the left knee, which the examiner 
linked to his service-connected left knee disability. 

Based upon the report of the May 1999 VA rating examination, 
the veteran was assigned an additional 10 percent evaluation 
for arthritis in his left knee under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999), by a July 1999 rating 
decision.  The combined 30 percent rating was effective from 
November 6, 1996.  

After the case was referred to the Board for review, a letter 
dated in May 2000 was received from Marsha D. Cooper, M.D.  
Dr. Cooper stated that the veteran had been her patient since 
1988, and that he continued to be disabled from an accident 
that had occurred in 1988.  She offered that the veteran was 
also disabled due to a problem of severe (emphasis added) 
lateral instability in his left knee resulting from an in-
service injury.  She indicated that such instability was the 
result of a missing anterior cruciate ligament.  

In light of the statement offered by Dr. Cooper, the Board 
finds that further development of the case is necessary in 
order to properly adjudicate the veteran's claim.  The 
veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999), at a 20 percent level for 
moderate recurrent subluxation and lateral instability.  (A 
higher, 30 percent rating is assigned for severe recurrent 
subluxation and lateral instability under Diagnostic Code 
5257).  In addition, the veteran is also assigned an 
additional, separate 10 percent rating under Diagnostic Codes 
5003 and 5010 for arthritis in his left knee.  The veteran 
was last evaluated for rating purposes in May 1999.  However, 
as Dr. Cooper's statement indicating severe lateral 
instability is dated one year subsequent to the last rating 
examination, the Board finds that the veteran should be 
scheduled to undergo an additional VA rating examination to 
assess the degree of severity of his lateral instability.  In 
addition, the RO should obtain and associate with the claims 
file all medical records from Dr. Cooper supportive of her 
statement that the veteran has severe lateral instability in 
his left knee.  Thereafter, the RO should readjudicate the 
veteran's claim on the basis of all available evidence.  

Therefore, in light of the foregoing, and in order to fully 
and fairly adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records dated since the 
time of the last request or such 
evidence.  In particular, the RO should 
seek to obtain and associate with the 
claims file those treatment records from 
Marsha D. Cooper, M.D., pertaining to her 
assertion that the veteran has "severe" 
lateral instability in his left knee.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination to 
evaluate the severity of his left knee 
disorder.  In particular, the examiner is 
requested to review the May 2000 
statement offered by Dr. Cooper, stating 
that the veteran has severe lateral 
instability in his left knee, and 
evaluate the degree of any indicated 
recurrent lateral instability or 
subluxation in the left knee.  The 
examiner is requested to determine the 
extent that the veteran experiences 
functional limitation or other impairment 
in his left knee due to pain or weakness.  
The veteran's claims file should be made 
available to the examiner for review in 
advance of the scheduled examination.  
All indicated studies and tests should be 
conducted.  In addition, the examiner is 
requested to offer a complete rationale 
for all opinions expressed in the 
typewritten examination report.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's 
left knee disorder taking into account 
all relevant evidence and applicable 
statutes and regulations.  If the 
determination is not favorable to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and be provided an opportunity 
to respond before the case is returned to 
the Board for further review.  


The purpose of this REMAND is both to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the veteran's claim, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




